DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 

6.	Claims 1-7, 9-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/00114732 (hereinafter “Chen”), in view of U.S. Publication No. 2017/0150368 (hereinafter “Ngo”), and alternatively in further view of U.S. Publication No. 2017/0078436 (hereinafter “Ishihara”)

Regarding claims 1, 9, and 16: Chen teaches a method, comprising: 
detecting, at a first access point (AP), a first event when operating on a channel; updating an entry corresponding to the channel in a shared [memory] in response to the first event, wherein the shared [memory] is shared by a plurality of APs and is hosted in memory of at least one of the plurality of APs (See, e.g., figure 1, [0008]-[0010], [0034]-[0035], and [0045]-[0047]; APs in an RF neighborhood exchange operational information.); and 
selecting a channel at the first AP based on information stored in the shared [memory] (See, e.g., [0069]; note channel selection based on exchanged information.).
Chen does not explicitly state operating in a dynamic frequency selection (DFS) channel, wherein the event causes the AP to vacate the DFS channel, or selecting a new DFS channel based on the information. However, Ngo teaches a system that overlaps many of the teachings of Chen, including wherein APs, or functions therein, exchange information, detect events, and update parameters accordingly. Ngo also teaches wherein the APs operate on a DFS channel, wherein the event causes the AP to vacate the DFS channel, as well as the selection of a new DFS channel (See, e.g., figure 2, [0005], [0006], and [0039]-[0041].). It would have been obvious to one having 
Chen modified by Ngo may teach or imply, but fails to explicitly state a shared cache. To the extent this feature is not inherent to the system of Chen modified by Ngo, Ishihara nevertheless teaches wherein APs implement shared caches, and update entries accordingly (See, e.g., [0119]-[0123]; note also [0045]-[0053].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Ishihara, such as the cache and/or signaling functionality, within the system of Chen modified by Ngo, in order to facilitate dynamic parameter exchanges.
The rationale set forth above regarding the method of claim 1 is applicable to the medium and device of claims 9 and 16, respectively.

Regarding claims 2, 10, and 17: Chen modified by Ngo and Ishihara further teaches wherein the shared cache is distributed across memories in multiple ones of the plurality of APs, wherein the memories store entries of the shared cache that correspond to different DFS channels (See, e.g., Ishihara [0121] and figure 15; note also the explanation set forth above regarding claim 1.). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.
The rationale set forth above regarding the method of claim 2 is applicable to the medium and device of claims 10 and 17, respectively.

Regarding claims 3, 11, and 18: Chen modified by Ngo and Ishihara further teaches wherein updating the entry corresponding to the DFS channel comprises: determining which memory of the memories contains the entry corresponding to the DFS channel; and transmitting a message to a (See, e.g., Ishihara [0045]-[0053], [0119]-[0123]; note messaging; note also the explanation set forth above regarding claim 1.). The motivation for modification set forth above regarding claim 1 is applicable to claim 3.
The rationale set forth above regarding the method of claim 3 is applicable to the medium and device of claims 11 and 18, respectively.

Regarding claim 4: Chen modified by Ngo and Ishihara further teaches wherein determining which memory of the memories contains the entry corresponding to the DFS channel is performed using a hash function (See, e.g., Ishihara [0159]; note also the explanation set forth above regarding claim 1.). The motivation for modification set forth above regarding claim 1 is applicable to claim 4.

Regarding claims 5, 12, and 19: Chen modified by Ngo and Ishihara further teaches wherein the message comprises an ID of the first AP and a timeout value corresponding to the first event, both of which are stored at the entry corresponding to the DFS channel, wherein the timeout value indicates how long the first AP is prohibited from using the DFS channel (See, e.g., Ngo [0040], [0051]; also Ishihara [0045]-[0053], [0119]-[0123].). The motivation for modification set forth above regarding claim 1 is applicable to claim 5.
The rationale set forth above regarding the method of claim 5 is applicable to the medium and device of claims 12 and 19, respectively.


Regarding claims 6 and 13: Chen modified by Ngo and Ishihara further teaches wherein selecting the new DFS channel at the first AP comprises: identifying candidate DFS channels; and querying the memories storing the shared cache using multiple messages to identify radar events corresponding to the candidate channels (See, e.g., Ngo [0040], [0051]; also Ishihara [0045]-[0053], [0119]-[0123].). The motivation for modification set forth above regarding claim 1 is applicable to claim 6.
The rationale set forth above regarding the method of claim 6 is applicable to the medium of claim 13.

Regarding claims 7 and 14: Chen modified by Ngo and Ishihara further teaches wherein querying the memories storing the shared cache comprises: using a hash function to identify locations in the memories corresponding to the candidate channels (See, e.g., Ishihara [0159]; note also the explanation set forth above regarding claim 1.). The motivation for modification set forth above regarding claim 1 is applicable to claim 7.
The rationale set forth above regarding the method of claim 6 is applicable to the medium of claim 14.

Allowable Subject Matter
7.	Claims 8, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Art
8.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476